Name: Commission Directive 2007/31/EC of 31 May 2007 amending Council Directive 91/414/EEC as regards the specific provisions set for the use of the active substance fosthiazate (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  marketing;  means of agricultural production;  agricultural policy;  information and information processing
 Date Published: 2007-06-01

 1.6.2007 EN Official Journal of the European Union L 140/44 COMMISSION DIRECTIVE 2007/31/EC of 31 May 2007 amending Council Directive 91/414/EEC as regards the specific provisions set for the use of the active substance fosthiazate (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) By Commission Directive 2003/84/EC (2) fosthiazate was included as active substance in Annex I to Directive 91/414/EEC. (2) When applying for the inclusion of fosthiazate its manufacturer ISK Biosciences Europe S.A. submitted data on uses to control nematodes which supported the overall conclusion that it may be expected that plant protection products containing fosthiazate will fulfil the safety requirements laid down in Article 5(1)(a) and (b) of Directive 91/414/EEC. Therefore, fosthiazate was included in Annex I to that Directive with the specific provisions that Member States may only authorise uses as nematicide. (3) In addition to the control of nematodes in certain agricultural uses, the notifier now has applied for an amendment to those specific provisions as regards the control of insects. In order to support such an extension of the use, the notifier submitted additional information. (4) The Netherlands and the United Kingdom evaluated the information and data submitted by the company. They informed the Commission in May and November 2006, respectively, that they conclude that the requested extension of use does not cause any risks in addition to those already taken into account in the specific provisions for fosthiazate in Annex I to Directive 91/414/EEC and in the Commission review report for that substance. This is particularly the case since the extension only concerns the organisms controlled, but not the application parameters as set out in the specific provisions of Annex I to Directive 91/414/EEC. (5) Therefore it is justified to modify the specific provisions for fosthiazate. (6) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (7) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 91/414/EEC is amended as set out in the Annex to this Directive. Article 2 Member States shall adopt and publish by 1 September 2007 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 2 September 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 31 May 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/25/EC (OJ L 106, 24.4.2007, p. 34). (2) OJ L 247, 30.9.2003, p. 20. Directive as amended by Directive 2004/64/EC (OJ L 125, 28.4.2004, p. 42). ANNEX In Annex I to Directive 91/414/EEC, row 69 is replaced by the following: 69 Fosthiazate CAS No 98886-44-3 CIPAC No 585 (RS)-S-sec-butyl O-ethyl 2-oxo-1,3-thiazolidin-3-ylphosphonothioate 930 g/kg 1 January 2004 31 December 2013 Only uses as insecticide or nematicide may be authorised. For the implementation of the uniform principles of Annex VI, the conclusions of the review report on fosthiazate, and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health on 4 July 2003 shall be taken into account. In this overall assessment Member States  should pay particular attention to the protection of groundwater, when the active substance is applied in regions with vulnerable soil and/or climate conditions;  should pay particular attention to the protection of birds and wild mammals in particular if the substance is applied during the breeding season;  should pay particular attention to the protection of non-target soil organisms. Risk mitigation measures should be applied where appropriate. In order to mitigate the potential risk to small birds, product authorisations must require that a very high level of incorporation of granules into soil is achieved. The Member States shall inform the Commission in accordance with Article 13(5) on the specification of the technical material as commercially manufactured.